 

--------------------------------------------------------------------------------

Exhibit 10.1
 


CONSULTING SERVICES AGREEMENT




This Consulting Services Agreement (“Agreement”) is made and entered into this
18th day of August, 2009, by and between Maguire Properties, Inc., a Maryland
corporation (the “REIT”), Maguire Properties, L.P., a Maryland limited
partnership (the “Operating Partnership,” and together with the REIT, the
“Company”), and Mark T. Lammas (“Consultant”).  The Company and Consultant are
sometimes collectively referred to herein as the “Parties” and individually as a
“Party.”


WHEREAS, the Company is a full service, public real estate company doing
business primarily in Southern California, and the owner of a portfolio of
office buildings and land held for development;


WHEREAS, Consultant is a highly experienced real estate executive and a former
executive officer of the Company, with unique knowledge and expertise concerning
the assets, development entitlements, business strategy and management of the
Company;


WHEREAS, the Company and Consultant have concurrently entered into that certain
Separation Agreement, dated as of August 18, 2009 (the “Separation Agreement”),
pursuant to which Consultant’s employment with the Company terminated effective
as of September 1, 2009; and


WHEREAS, the Company and Consultant desire that Consultant provide the Company
with services relating to the Company’s business and operations.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties hereby agree as follows:


1.           Engagement.    The Company hereby engages Consultant, and
Consultant agrees to provide certain consulting services to the Company, in
accordance with the terms of this Agreement.


2.           Consulting Period. During the period commencing on September 1,
2009 (the “Effective Date”) and ending on February 28, 2010, or such earlier
date on which Consultant’s consulting relationship with the Company is
terminated as provided herein (the “Consulting Period”), Consultant shall, at
the Company’s request, provide consulting services to the Company as set forth
in Section 3 below (the “Consulting Services”).


3.           Services To Be Provided.  Consultant shall from time to time
provide Consulting Services to the Company with regard to the business and
operations of the Company and its subsidiaries and affiliates.  Consultant shall
provide the Consulting Services at the request of the Company’s Board of
Directors, its Chief Executive Officer or any of their designees.  Consultant
shall hold himself available at reasonable times and on reasonable notice to
render the Consulting Services during the Consulting Period; provided, however,
that the Consulting Services rendered by Consultant during the


 
 

--------------------------------------------------------------------------------

 


Consulting Period shall not exceed 40 hours each calendar month.  Without
limiting the foregoing, Consultant shall, upon the reasonable request of the
persons specified above, (a) consult with the Company with respect to all
matters concerning the Company in which Consultant had personal involvement
during his period of employment with the Company, (b) assist the Company in the
negotiation and consummation of business matters and prospects pending at the
time of his termination and thereafter, and (c) cooperate with and assist the
Company in undertaking and preparing for legal and other proceedings relating to
the affairs of the Company and its subsidiaries.


4.           Non-Exclusive Relationship.     The Consulting Services being
provided by Consultant are on a non-exclusive basis, and Consultant shall be
entitled to perform or engage in any activity not inconsistent with or otherwise
prohibited by this Agreement, the Separation Agreement or the surviving
provisions of that certain Amended and Restated Employment Agreement with the
Company, dated as of December 31, 2008 (the “Employment Agreement”).  Without
limiting the foregoing, the Parties hereby reaffirm the covenants and provisions
set forth in Section 9 of the Employment Agreement and acknowledge and agree
that the provisions of Section 9 of the Employment Agreement survived the
termination of Consultant’s employment with the Company pursuant to the terms of
the Separation Agreement and shall remain in full force and effect.


5.           Compensation.    The Company shall pay Consultant the following
compensation for the Consulting Services provided hereunder:


(a)           Consulting Fee.  During the Consulting Period, the Company shall
pay Consultant a monthly retainer of $20,000 for Consulting Services to be
performed by Consultant (the “Consulting Fee”).  Consultant shall submit an
invoice to the Company on a monthly basis not later than the 15th day following
the last day of such month, reasonably detailing time expended and a description
of the nature of the Consulting Services rendered; provided, that the failure to
submit such invoice shall not relieve the Company of its obligation to pay the
Consulting Fee hereunder.  The Company shall pay Consultant the Consulting Fee
for such services promptly, but in no event later than 30 days following the
last day of the month with respect to which such services are performed.


(b)           Success Fees.  In addition to the Consulting Fee, the Company
shall pay to Consultant a contingent success fee as indicated on Schedule A
hereto for the successful completion during the Consulting Period of each of the
objectives set forth on Schedule A hereto (each, a “Success Fee”), provided that
Consultant provided material Consulting Services with respect to such objective
in accordance with Section 3 hereof; provided, however, that in no event shall
Consultant be entitled to any Success Fee with respect to any objective
completed on or prior to September 7, 2009.  Schedule A may be amended or
supplemented from time to time by a written instrument signed by each of the
Parties.


Except as expressly provided in Section 12, subject to Consultant’s performance
of Consulting Services through the successful completion of the applicable
objective set forth on Schedule A, the Company shall pay Consultant the Success
Fees, if any, payable


 
2

--------------------------------------------------------------------------------

 


to Consultant pursuant to this Section 5(b), within 10 days following successful
completion of the applicable objective(s).


(c)           Tax Obligations.  Consultant shall be responsible for the payment
of all taxes owed on all amounts paid to Consultant by the Company hereunder and
shall protect the Company from any liability for the payment of any taxes of any
kind with respect to the amounts paid to Consultant hereunder.


6.           Reimbursable Costs.  The Company shall reimburse Consultant in
accordance with general policies and practices of the Company for actual and
reasonable expenses incurred in performing the Consulting Services
(“Reimbursable Costs”), payable within 30 days of receipt of an invoice.  To the
extent that any reimbursements provided to Consultant under this Section 6 are
deemed to constitute compensation to Consultant, such amounts shall be paid or
reimbursed reasonably promptly, but not later than December 31 of the year
following the year in which the expense was incurred.  The amount of any
reimbursements that constitute compensation in one year shall not affect the
amount of reimbursements constituting compensation that are eligible for payment
or reimbursement in any other year, and Consultant’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


7.           Duties of the Company.    The Company shall (i) grant Consultant
access to records, files, employees and consultants as reasonably required for
Consultant to perform the Consulting Services contemplated herein; and (ii) pay
to Consultant the amounts due to Consultant within the time periods specified
herein.


8.           Duties of Consultant.   Subject to Section 3 above, Consultant
shall (i) dedicate such time commitment to the Consulting Services as is
reasonably necessary to perform such Consulting Services, (ii) comply with all
applicable federal, state and municipal laws and regulations required to enable
Consultant to render to the Company the Consulting Services called for herein;
(iii) maintain the confidentiality of all Company records, trade secrets and
other confidential information to which he may have or obtain knowledge or
access pursuant to this Agreement; and (iv) upon termination of the Consulting
Period, return to the Company all Company property in Consultant’s possession,
including without limitation, keys, credit cards, telephone calling cards,
computer hardware and software, cellular and portable telephone equipment,
personal digital assistant (PDA) devices, manuals, books, notebooks, financial
statements, reports and other documents.


9.           Assignment.    Neither Party shall assign any rights or delegate
any obligations under this Agreement, except as otherwise may be agreed in
writing by both Parties; provided, that the Company may, without such consent,
assign its rights and obligations to one or more of its affiliates.


10.         Retention of Authority.   Throughout the Consulting Period, the
Company shall retain all authority and control over the business, policies,
operations and assets of the


 
3

--------------------------------------------------------------------------------

 


Company.  Consultant shall not knowingly violate any rules or policies of the
Company or violate any applicable law in connection with the performance of the
Consulting Services.  The Company does not, by virtue of the Agreement, delegate
to Consultant any of the powers, duties or responsibilities vested in the
Company by law or under the organizational documents of the Company.


 11.        Independent Consultant Status.    In performing the Consulting
Services herein, the Company and Consultant agree that Consultant shall at all
times be acting solely as an independent contractor and not as an employee of
the Company.  The parties acknowledge that Consultant was, prior to the
Effective Date, an employee of the Company, serving as Executive Vice President,
Investments of the Company, but that such employment relationship has terminated
immediately prior to the effectiveness of this Agreement.  The Company and
Consultant agree that Consultant will not be an employee of the Company during
the term hereof in any matter under any circumstances or for any purposes
whatsoever, and that Consultant and not the Company shall have the authority to
direct and control Consultant’s performance of his activities hereunder.  The
Company shall not pay, on the account of Consultant or any principal, employee
or contractor of Consultant, any unemployment tax or other taxes, required under
the law to be paid with respect to employees; nor shall the Company withhold any
monies from the fees of Consultant for income tax purposes; nor shall the
Company provide Consultant or any principal, employee or contractor of
Consultant with any benefits, including pension, retirement, or any kind of
insurance benefits, including workers’ compensation insurance.  Consultant and
the Company hereby agree and acknowledge that this Agreement does not impose any
obligation on the Company to offer employment to Consultant at any
time.  Nothing contained in this Agreement shall be construed to create a
partnership or joint venture between the Company and Consultant, nor to
authorize either Party to act as general or special agent of the other Party in
any respect.


12.         Termination.  Either Party may terminate this Agreement and
Consultant’s services hereunder at any time and for any reason by providing at
least 30 days’ prior written notice to the other Party in accordance with
Section 14(i) below.  In the event of such termination, Consultant shall be
entitled to receive (at the time set forth in Section 5(a)) all earned but
unpaid Consulting Fees and Success Fees as of the date of termination, including
a pro rata portion of such Consulting Fees for the partial month in which such
termination occurs, and except as set forth in the following sentence, shall
have no further rights to payment of any consulting fees (including Success
Fees) or other compensation hereunder.  Notwithstanding the foregoing, in the
event of a termination of Consultant’s services by the Company without Cause (as
defined below) during the Consulting Period or a termination by reason of
expiration of the Consulting Period on February 28, 2010, any Success Fee that,
but for such termination, would have been payable to Consultant for an objective
with respect to which Consultant provided material Consulting Services, and
which is completed within 60 days following the date of such termination, shall
be deemed to have been earned by Consultant upon the successful completion of
such objective, and such Success Fee shall be paid to Consultant within 10 days
following successful completion of such objective.  For purposes of the
preceding sentence, “Cause” shall mean (i) Consultant’s willful commission of an
act of fraud or


 
4

--------------------------------------------------------------------------------

 


dishonesty resulting in economic or financial injury to the Company; or (ii)
Consultant’s material breach of any of his obligations under this Agreement.


13.         Indemnification.    In addition to the indemnity provided for in
that certain Indemnification Agreement, dated as of June 27, 2003, between the
Company and the Executive, Company agrees to indemnify and hold harmless
Consultant from and against any and all claims, demands, actions, settlements
(subject to Company’s reasonable agreement) or judgments, including reasonable
attorney’s fees and litigation expenses based upon or arising out of the
activities described in this Agreement, where such claims, demands, actions,
settlements or judgments are directly or indirectly caused by (i) the good faith
actions of Consultant within the scope of his authority under this Agreement,
(ii) the gross negligence or willful misconduct of Company or its employees or
(iii) the material breach of any provision hereof by the Company.  Consultant
agrees to indemnify and hold harmless Company from and against any and all
successful claims, demands, actions, settlements (subject to Consultant’s
reasonable agreement) or judgments, including reasonable attorney’s fees and
litigation expenses, based upon or arising out of the activities described in
this Agreement, where such claims, demands, actions, settlements or judgments
are caused by (i) the gross negligence or willful misconduct of Consultant or
(ii) Consultant’s breach of this Agreement, provided that the liability of
Consultant under this Section 13 shall be limited to the amount of the
Consulting Fees earned by Consultant hereunder.


14.         Miscellaneous.


(a)           Entire Agreement. This Agreement contains the entire understanding
and agreement between the Parties relating to the subject matter hereof and
supersedes all prior or contemporaneous negotiations, arrangements, agreements,
understandings, representations and statements, whether oral or written, with
respect to that agreement, all of which are merged herein and shall be of no
further force or effect.  No Party hereto shall be bound by or liable for any
alleged representation, promise, inducement or statement of intention unless set
forth herein or in an instrument or other writing delivered hereafter and signed
by the Party to be bound thereby.  Each of the Parties acknowledges and
represents that, except as specifically set forth in this Agreement (or in the
Employment Agreement or the Separation Agreement) or in an instrument or other
writing delivered hereafter and signed by the Party to be bound thereby, such
Party has not received any representations, warranties or promises by any person
as a means of inducing it to enter into this Agreement, and further acknowledges
and represents that it does not enter into this Agreement in reliance upon any
oral or written representation, warranty or promise of any person or entity that
is not specifically set forth in this Agreement or in such instrument or other
writing delivered hereafter and signed by the Party to be bound thereby.
   

(b)           Amendments.  No provision of this Agreement may be amended,
modified or waived except by a written instrument signed by each of the Parties
hereto (or, in the case of a waiver, by the Party against whom enforcement of
the waiver is sought).
 


 
5

--------------------------------------------------------------------------------

 


(c)           Parties in Interest.  This Agreement shall inure to the benefit
of, and shall be binding upon, the Parties hereto and their respective
successors and permitted assigns.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.  No transfer of any interest hereunder shall be deemed to
release the transferor from any of its obligations hereunder. Nothing in this
Agreement is intended to confer any right or remedy under this Agreement on any
person other than the Parties to this Agreement and their respective successors
and permitted assigns, or to relieve or discharge any obligation or liability of
any person to any Party to this Agreement, or to give any person any right of
subrogation or action over or against any Party to this Agreement or to any
affiliate thereof.
 
(d)           Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
the conflict-of-laws rules and principles of said State.
 
(e)           Effect of Waivers and Consents.  No waiver of any default or
breach by any Party hereto shall be implied from any omission by a Party to take
any action on account of such default or breach if such default or breach
persists or is repeated and no express waiver shall affect any default or breach
other than the default or breach specified in the express waiver, and that only
for the time and to the extent therein stated.  One or more waivers of any
covenant, term or condition of this Agreement by a Party shall not be construed
to be a waiver of any subsequent breach of the same covenant, term or
condition.  The consent or approval by any Party shall not be deemed to waive or
render unnecessary the consent to or approval of said Party of any subsequent or
similar acts by a Party.
 
(f)            Counterparts.  This Agreement, and any document or instrument
entered into, given or made pursuant to this Agreement or authorized hereby, and
any amendment or supplement hereto or thereto may be executed in two or more
counter­parts, and by each Party on a separate counterpart, each of which, when
executed and delivered, shall be an original and all of which together shall
constitute one instrument, with the same force and effect as though all
signatures appeared on a single document.  Any signature page of this Agreement
or of such an amendment, supplement, document or instrument may be detached from
any counterpart without impairing the legal effect of any signatures thereon,
and may be attached to another counterpart identical in form thereto but having
attached to it one or more additional signature pages.  In proving this
Agreement or any such amendment, supplement, document or instrument, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by the Party against whom enforcement is sought.
 


 
6

--------------------------------------------------------------------------------

 


(g)           Attorneys’ Fees.  If any legal action or any arbitration or other
proceeding is brought for the enforcement of this Agreement or any document or
instrument entered into, given or made pursuant to this Agreement or authorized
hereby or thereby, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any of the provisions of this Agreement or
of such document or instrument, the successful or prevailing Party shall be
entitled to recover the attorneys’ fees, charges and other costs incurred by
that Party in and in connection with that action or proceeding, in addition to
any other relief to which it may be entitled.  For purposes of this Agreement,
the term “attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees
and expenses of counsel to the Parties hereto, which may include printing,
photo­copying, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding.  The provisions of this paragraph shall survive
the entry of any judgment, and shall not merge, or be deemed to have merged,
into any judgment.
 
(h)           Severability.  In construing this Agreement, if any portion of
this Agreement shall be found to be invalid or unenforceable, the remaining
terms and provisions of this Agreement shall be given effect to the maximum
extent permitted without considering the void, invalid or unenforceable
provision.
 
(i)            Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other Party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Consultant:  at Consultant’s most recent address on the records of the
Company;
 
If to the REIT or the Operating Partnership:
 
Maguire Properties, Inc.
355 South Grand Avenue
Suite 3300
Los Angeles, CA  90071
Attn: General Counsel


with a copy to:
 
Latham & Watkins
355 South Grand Avenue
Los Angeles CA 90071-1560
Attn: David M. Taub
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 


 
7

--------------------------------------------------------------------------------

 


(j)            Confidentiality.  Consultant agrees that, except as otherwise set
forth in this Agreement or required to enforce this Agreement or provided by law
or unless compelled by an order of a court, he shall keep the contents of this
Agreement confidential and further agrees to refrain from generating or
participating in any publicity statement, press release, or other public notice
regarding this Agreement without the prior written consent of the Company unless
required under applicable law or by a court order.  The provisions of this
paragraph shall survive any termination of this Agreement.
 
(k)           Exclusive Jurisdiction.  Subject to Section 14(m) below, each
Party (i) agrees that any action arising out of or relating to this Agreement or
the transaction provided for herein shall be brought exclusively in the courts
of the State of California or of the United States of America for the Southern
District of California, (ii) accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of those courts, and (iii)
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any action in those jurisdictions;
provided, however, that any Party may assert in an action in any other
jurisdiction or venue each mandatory defense, third-party claim or similar claim
that, if not so asserted in such action, may thereafter not be asserted by such
Party in an original action in the courts referred to in clause (i) of this
paragraph.
 
(l)            Waiver of Jury Trial.  Each Party waives any right to a trial by
jury in any action to enforce or defend any right or any amendment, instrument,
docu­ment or agreement delivered, or which in the future may be delivered, in
connection herewith and agrees that any action shall be tried before a court and
not before a jury.
 
(m)          Arbitration.  Any disagreement, dispute, controversy or claim
arising out of or relating to this Agreement or the interpretation of this
Agreement or any arrangements relating to this Agreement or contemplated in this
Agreement or the breach, termination or invalidity thereof shall be settled by
final and binding arbitration administered by JAMS/Endispute in Los Angeles,
California in accordance with the then existing JAMS/Endispute Arbitration Rules
and Procedures for Employment Disputes.  In the event of such an arbitration
proceeding, Consultant and the Company shall select a mutually acceptable
neutral arbitrator from among the JAMS/Endispute panel of arbitrators.  In the
event Consultant and the Company cannot agree on an arbitrator, the
Administrator of JAMS/Endispute will appoint an arbitrator.  Neither Consultant
nor the Company nor the arbitrator shall disclose the existence, content, or
results of any arbitration hereunder without the prior written consent of all
parties.  Except as provided herein, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings.  The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the State of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law.  The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure.  The arbitrator shall render
an award and a written,
 


 
8

--------------------------------------------------------------------------------

 


reasoned opinion in support thereof.  Judgment upon the award may be entered in
any court having jurisdiction thereof.
 
(n)           Representation By Counsel.  Each of the Parties acknowledges that
it or he has had the opportunity to consult with legal counsel of his choice
prior to the execution of this Agreement.  Without limiting the generality of
the foregoing, Consultant acknowledges that he has had the opportunity to
consult with his own independent legal counsel to review this Agreement for
purposes of compliance with the requirements of Section 409A of the Code (as
defined below) or an exemption therefrom, and that he is relying solely on the
advice of his independent legal counsel for such purposes.
 
(o)           Code Section 409A.  The amounts payable under this Agreement are
not intended to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  However, notwithstanding any provision of this Agreement to the
contrary, if any such amounts payable under this Agreement are deemed to be
subject to Section 409A of the Code, this Agreement shall be deemed to
incorporate the terms and conditions required by Section 409A of the Code and
Department of Treasury regulations promulgated thereunder.  To the extent
applicable, this Agreement shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder.  If the Company determines that any amounts payable
under this Agreement may be subject to Section 409A of the Code and related
Department of Treasury guidance, the Company may adopt such amendments to this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take such other actions, as it deems
necessary or appropriate to (i) exempt the amounts payable under this Agreement
from Section 409A of the Code and/or preserve the intended tax treatment of such
amounts, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.
 


 
[Signature Page Follows]


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.






MAGUIRE PROPERTIES, INC.
a Maryland Corporation
 




By:  /s/ Shant Koumriqian                                      
Name: Shant Koumriqian
Title    Executive Vice President &
            Chief Financial Officer


 
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
 


 
By:  Maguire Properties, Inc.
Its:   General Partner
 
 
By:  /s/ Shant Koumriqian                                      
Name: Shant Koumriqian
Title    Executive Vice President &
            Chief Financial Officer



CONSULTANT






 /s/ Mark T. Lammas                                               
Mark T. Lammas


 
 
 
 
10

--------------------------------------------------------------------------------

 

